293 So. 2d 301 (1974)
In re Kirk WEAR
v.
FORD MOTOR COMPANY, a corp.
Ex parte Kirk Wear.
SC 749.
Supreme Court of Alabama.
April 4, 1974.
Rehearing Denied May 2, 1974.
Joe Gilliland, Russellville, for petitioner.
No brief for respondent.
McCALL, Justice.
The petition in this case does not comply with Rule 39, Revised Rules of Practice in the Supreme Court, Appendix to Title 7, Code of Alabama, Recompiled 1958; however, in denying the petition, this court does not wish to be understood as approving all that is said in the opinion of the Court of Civil Appeals, 52 Ala.App. 382, 293 So. 2d 298.
Writ denied.
HEFLIN, C. J., and COLEMAN, BLOODWORTH and JONES, JJ., concur.